Citation Nr: 0309382	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  96-00 647	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	State Department of Veterans 
Affairs of Georgia


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran was discharged from service in May 1973.  He had 
over 20 years of service.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 1995 
rating decision by the RO which granted an increased rating 
to 20 percent for the service-connected diabetes mellitus.  
The veteran appeals for a higher rating.


REMAND

The veteran contends that his service-connected diabetes 
mellitus is more disabling than reflected in the 20 percent 
rating currently assigned.  The claims file indicates that 
the veteran may have received treatment for diabetes mellitus 
at the Decatur VAMC from January 1995 to December 1997.  
These records have not been associated with the claims file.  
In a September 2002 statement, the veteran reported that he 
received treated for diabetes mellitus at the Decatur VAMC 
approximately one-year prior.  There are no treatment records 
from the Decatur VAMC for this time period on file.  The 
Board finds that in order to fulfill its duty to assist, the 
RO must obtain all pertinent VA records because they are 
constructively of record and may contain information vital to 
the veteran's claim.

In September 2002, the veteran also reported being treated by 
a Dr. Michael E. Mouse.  In October 2002, these records were 
requested; however, to date there is no response.  Another 
attempt should be made to obtain these records.  
Additionally, the Board notes that a review of the claims 
file reveals that another VA examination is needed to 
determine the current severity of the veteran's service-
connected diabetes mellitus.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Obtain medical records from the 
Decatur VAMC covering the period of 
January 1995 to December 1997.  If these 
records do no exist, the RO should note 
such in the claims file.

2.  Contact Michael E. Mousa, M.D., 
Atlanta Medicine & Cardiology Center, 
1136 Cleveland Avenue, Suit 410, East 
Point, GA 30344, and request that he 
provide all records pertaining to the 
veteran's treatment for diabetes mellitus 
from 1999 to the present.  The veteran 
should be notified if these records 
cannot be obtained.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a medical 
examination by a physician in order to 
determine the nature and severity of the 
his service-connected diabetes mellitus.  
Send the claims folder to the examiner 
for review.  All indicated tests should 
be performed and all findings reported in 
detail.  The examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should also review the claims folder, 
along with the results of the 
examination, and render specific findings 
as to the following:

(a) Does the veteran require moderate 
insulin or oral hypoglycemic agent 
dosage, and a restricted (maintenance) 
diet in order to control the symptoms or 
manifestations associated with the 
veteran's diabetes mellitus?  Do the 
symptoms or manifestations associated 
with the veteran's diabetes mellitus 
impair the veteran's health or vigor, or 
cause limitation of his activity, and; if 
so, describe the degree of disablement 
produced by such impairment or 
limitation?  If the veteran is found to 
be without impairment of health or vigor, 
or limitation of activity, the examiner 
should specifically state so and provide 
the basis for such finding.

(b) Does the veteran require insulin and 
a restricted diet; or does he require 
oral hypoglycemic agent and a restricted 
diet, in order to control the symptoms or 
manifestations associated with his 
diabetes mellitus?

(c) Does the veteran require large 
insulin dosage, a restricted diet, and 
careful regulations of his activities 
(i.e., avoidance of strenuous 
occupational and recreational activities) 
in order to control the symptoms or 
manifestations associated with his 
diabetes mellitus?

(d) Does the veteran simply require 
insulin dosage, a restricted diet, and 
regulation of activities in order to 
control the symptoms or manifestations 
associated with his diabetes mellitus?

(e) The examiner should also comment upon 
the veteran's insulin requirement, (e.g. 
the type, dosage, and the number of 
injections required on a daily basis), 
upon the extent of any weight loss and 
/or loss of strength, and upon whether 
there exist any severe complications or 
any mild complications such as impotence, 
vascular deficiencies, or beginning 
diabetic ocular disturbance.

(f) Any restriction on the veteran's diet 
and activities due to diabetes should be 
documented.  The examiner should describe 
the regulation of activities, if any.

(g) The examiner should indicate whether, 
and to what extent, the veteran has been 
experiencing episodes of ketoacidosis or 
hypoglycemic reactions and whether and to 
what extent any such episodes have 
required hospitalizations or visits to a 
diabetic care provider (the frequency of 
the either the hospitalization or visits 
to the diabetic care provider should be 
discussed in detailed and documented in 
the examination report).

(h) All examination findings, along with 
the complete rationale for each opinion 
expressed as well as conclusions reached 
(to include citation to specific evidence 
of record and/or medical authority, as 
appropriate), should be set forth in a 
typewritten report.

4.  After the foregoing, the RO should 
review the veteran's claim for an 
increased rating for diabetes mellitus, 
currently rated 20 percent disabling.  If 
the determination is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which discuss all evidence 
subsequent to the September 2000 
supplemental statement of the case.  They 
should then be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




